 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBRA ESTERCES,                                     No. 2:18-cv-01121-TLN-KJN
12                       Plaintiff,
13            v.                                          ORDER
14    SOUTHERN MONO HEALTHCARE
      DISTRICT DBA MAMMOTH
15    HOSPITAL,
16                       Defendant.
17

18          An informal telephonic conference was held on May 20, 2019, at 3:00 p.m., before the

19   undersigned. Appearing telephonically were Torin Dorros on behalf of plaintiff and William

20   Keith on behalf of defendant. After considering the parties’ representations and oral arguments

21   during the conference, the court finds as follows.

22          IT IS HEREBY ORDERED that by 4:00 p.m., on May 28, 2019, plaintiff shall provide

23   defendant with amended responses to interrogatories that include a sufficiently detailed statement

24   of the damages plaintiff seeks in this case.

25          IT IS SO ORDERED.

26   Dated: May 21, 2019

27

28
                                                          1
